Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: Claims 1-13 and 21 and Species 1: Figures 1-2b, 3a in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-11 and 13 currently remain directed to elected Group I and Species 1.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Examiner notes that RE37712 and an NPL reference directed to Reell Torque Inserts are cited in the specification but have not been cited on an IDS. 
The information disclosure statement filed 10/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the 
Drawings
Figures 5a and 5b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (specification page 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant’s incorporation by reference of the hyperlink and material linked therein on page 7 is an improper incorporation by reference. An incorporation by reference by hyperlink or other form of browser executable code is not permitted (see MPEP 608.01(p) and 37 CFR 1.57(e)).
The disclosure is objected to because of the following informalities: “bracket portion 23b” (appearing multiple times) should be replaced with “bracket portion 123b”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 7,058,433), herein referred to as ‘433 in view of Wahlstedt (US 6,530,123), herein referred to as ‘123.
For Claim 1, ‘433 discloses a hinge device (Annotated Figure 4) comprising: a first shaft (Annotated Figure 4: A) and a second shaft (B), each having first and second ends; a first molded housing (120, 156) at least partially enclosing the first shaft (A); a second molded housing (130, 158) at least partially enclosing the second shaft (B); a first molded outer link 
‘433 does not disclose wherein the hinge is an overmolded friction hinge; a first friction element mounted on the first shaft and having a lubricating substance trapped between the first friction element and the first shaft; and wherein one of the first molded housing and the first molded outer link enclose the first friction element.
‘123 teaches an overmolded friction hinge having a first shaft (16); a first molded housing (14); a first friction element (24) mounted on the first shaft (16) and having a lubricating substance (as seen in Figure 4 in pocket 52) trapped between the first friction element (24) and the first shaft (16); and wherein the first molded housing (14) encloses the first friction element (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft of ‘433 with the shaft, friction element, and corresponding structure of ‘123. One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the first hinge shaft with relative rotation of the first housing with respect to the first shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
For Claim 2, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, wherein the first molded outer link (152A) at least partially encloses the first end of each of the first and second shafts (A, B), and wherein the second molded outer link (152B) at least partially encloses the second ends of each of the first and second shafts (A, B).
For Claim 3, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1 further except further comprising a second friction element mounted on the second shaft, wherein one of the second molded housing, first molded outer link, and second molded outer link at least partially encloses the second friction element and the second shaft. It would have 
For Claim 4, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, wherein the first molded housing (120, 156) does not enclose any portion of the second shaft (B) and wherein the second molded housing (130, 158) does not enclose any portion of the first shaft (A).
For Claim 6, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 3, wherein the first (120, 156) and second (130,158) molded housings each comprise a shaft overmold portion (156, 158) and a bracket portion (120, 130), the shaft overmold portion (156, 158). ‘433 does not teach wherein the first and second molded housings respectively enclosing the first and second friction elements. ‘123 teaches wherein an overmold housing (14) encloses the friction elements (24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the overmold housing of ‘433 over the friction element as taught by ‘123. One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the first hinge shaft with relative rotation of the first housing with respect to the first shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.

For Claim 7, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein the shaft overmold portion of the first and second molded housings respectively enclose the first and second friction elements such that the first friction element must rotate with the first molded housing and the second friction element must rotate with the second molded housing (‘123: “Frictional element housing 14 is engaged with notches (not shown in FIG. 2) of clips 24, and consequently, clips 24 rotate with frictional element housing 14”, Column 3, Lines 29-31).
For Claim 8, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein the bracket portion (120, 130) of the first and second molded housings are respectively configured to be mounted to a first and a second hinged element (Figure 3: 126, 140).
For Claim 9, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein each of the shaft overmold portions of the first and second molded housings are between the first and second molded outer links, and are immediately adjacent thereto (as seen in Figure 4 of ‘433).
For Claim 10, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 3, wherein each of the first and second friction elements comprise a plurality of clips (as seen in Figure 2 of ‘123).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (see MPEP § 2144.05). One would be motivated to make such a modification in order to give each of the two shafts a different desirable torque. 
For Claim 13, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 1, wherein the overmolded hinge device comprises an outer periphery and wherein at least a portion of each of the first and second molded housings and the first and second molded outer links lie on the outer periphery the overmolded hinge device (as seen in Figure 4 of ‘433).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 7,058,433), herein referred to as ‘433 in view of Wahlstedt (US 6,530,123), herein referred to as ‘123, as applied to claim 1 above, and further in view of Larson et al. (US 2007/0234517), herein referred to as ‘517.
For Claim 5, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, except wherein the first and second ends of each of the first and a second shafts comprise knurls. ‘123 instead teaches wherein only one end of the hinge shaft comprises a knurl. ‘517 teaches a hinge wherein both ends of a shaft comprise knurls (as seen in Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the knurls of ‘517 to each end of the first and second shafts of ‘433. One would be motivated to make such a modification in order to allow the first and second shafts to be rotatably fixed with respect to first and second outer links.

    PNG
    media_image1.png
    606
    731
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0212968, US 6,467,129, and US 6,261,499 teach relevant prior art but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677